Citation Nr: 0026149	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected bronchitis, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active service from March 1953 to July 1955.  

This case is now before the Board of Veterans' Appeal (Board) 
on appeal from an August 1991 RO rating decision.  

By an October 1992 rating decision, the RO increased the 
disability rating for the service-connected bronchitis to 30 
percent, effective on June 13, 1990.  By rating action of 
March 1999, the disability rating for the veteran's right 
knee disorder was increased to 20 percent, effective on June 
13, 1990.  

(The issue of an increased rating for the veteran's service-
connected right knee disorder will be addressed in the Remand 
portion of this document.)  



FINDING OF FACT

The service-connected chronic bronchitis is shown to be 
manifested by a longstanding productive cough with white 
sputum and dyspnea on exercise, but is not demonstrated to be 
productive of more than moderately severe disablement; 
pulmonary function tests indicated finding reflective of a 
FVC of 84 percent of the predicted, a FEV-1 of 76 percent of 
the predicted, a FEV-1/FVC of 70 percent of the predicted and 
DLCO of 90 percent of the predicted.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected chronic bronchitis have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.7, 4.97 including Diagnostic Code 
6600 (1996); § 4.97 including Diagnostic Codes 6600 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Factual Background

Historically, the Board notes that the veteran was originally 
granted service connection for bronchitis in September 1955.  
At that time, a non-compensable rating was assigned for that 
disability.  In an August 1975 rating action, the RO assigned 
an increased rating of 10 percent for the service-connected 
bronchitis.  The 10 percent disability rating was reduced to 
a non-compensable rating by a July 1981 RO decision and 
reinstated by a November 1981 RO decision.  

In January 1991, the veteran submitted a claim for an 
increased rating for his service-connected bronchitis.  The 
claim was denied in August 1991 and the veteran appealed.

Thereafter, in October 1992, the RO increased the disability 
rating for the veteran's service-connected bronchitis to 30 
percent, its current level.  The Board notes that the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter the "Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
for chronic bronchitis remains in appellate status.  

The veteran was last afforded a VA respiratory examination at 
the Pulmonary Outpatient Clinic as recently as May 2000.  On 
medical history, it was noted that the veteran was an active 
smoker, that he had a 15-year history of working in a coal 
mine and had been exposed to silicosis.  He reportedly has 
had a chronic cough with white sputum for the past ten years 
without any change.  The examiner noted that there has been 
no chest pain, hemoptysis, orthopnea or coughing up black 
material.  It was reported that, for the past ten years, the 
veteran could walk about three blocks or a half a flight of 
stairs before stopping for dyspnea.  According to the report, 
the veteran had exacerbation of his pulmonary problems two or 
three times a year resulting in treatment with doctors in the 
emergency room.  

On VA physical examination, it was noted that the veteran had 
minimal end expiratory wheezing, with no cor pulmonale.  The 
results of a pulmonary function test were reported as 
follows: FEV1 of 2.6 liters or 76 percent of predicted; FVC 
at 84 percent of predicted; FEV1 over FVC ratio was 70 
percent; peak flow was 600 cc. that was 72 percent of 
predicted; TLC was 100 percent of predicted; DLCO was 90 
percent of predicted; and RV was 124 percent of predicted.  
The computerized interpretation on the pulmonary function 
test report indicated that there was a small airway 
obstruction defect, that lung volumes were within normal 
limits and that diffusion capacity was within normal limits.  
A chest x-ray showed no active chest disease, bilateral 
moderate fibrosis with signs of COPD, normal-sized heart, and 
a tortuous aorta with calcification, with signs of previous 
thoracotomy.  It was noted that the chronic changes, 
fibrosis, and the extent of the veteran's COPD had not 
changed compared to a 1997 chest x-ray study.  

The impression was that the veteran had chronic bronchitis 
with mild COPD and fibrosis due to a combination of smoking 
and silicosis.  The examiner reported that compared to three 
years ago, the veteran's chest X-ray studies had not changed, 
but his FEV1 had decreased from 3 liters to 2.5 liters and he 
has lost 500 cc.  The examiner concluded that there had been 
mild worsening of the veteran's pulmonary function, which was 
normal in an active smoker.  


II. Analysis

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's bronchitis.  

The veteran contends that the service-connected chronic 
bronchitis is more severe than is represented by the 
currently assigned 30 percent evaluation.  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for bronchitis became 
effective on October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Court held, in pertinent part, that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  

Under the old criteria of 38 C.F.R. § 4.97 including 
Diagnostic Code 6600 (1996), a noncompensable rating was 
warranted for mild, chronic bronchitis with slight cough, no 
dyspnea and few rales; a 10 percent rating was warranted for 
moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise and scattered 
bilateral rales; a 30 percent evaluation was warranted for 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
and beginning chronic airway obstruction; a 60 percent rating 
was warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment; 
and a 100 percent rating was warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction and symptoms of associated severe 
emphysema or cyanosis and findings of right sided heart 
involvement.  

Under the new criteria for rating bronchitis, a 10 percent 
evaluation requires a FEV-1 of 71- to 80-percent predicted; 
or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66- to 80-
percent predicted.  A 30 percent evaluation is for assignment 
on showing of FEV-1 of 56- to 70-percent predicted; or FEV-
1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65- percent 
predicted.  A 60 percent evaluation requires a FEV-1 of 40- 
to 55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40- to 55- percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned for FEV-1 less than 
40 percent of predicted value; or FEV- 1/FVC less than 40 
percent; or DLCO (SB) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption; or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  

The Board notes that the RO, in its March 1999 supplemental 
statement of the case, addressed the application of both the 
previous and the current rating criteria.  The RO found that 
the veteran was entitled to no more than a 30 percent 
evaluation under both the old and the new criteria.

After reviewing the record and considering the medical 
evidence from the latest VA respiratory examination report, 
the Board also concludes that the veteran's service-connected 
chronic bronchitis does not present symptomatology so severe 
as to warrant an evaluation higher than 30 percent, under 
either rating criteria.  

Addressing the claim for an increased rating under the 
current criteria, the veteran is not entitled to a rating in 
excess of 30 percent as his test results do not show an FEV-1 
of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; 
DLCO of 40 to 55 percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

Using the old rating criteria, the Board also finds that the 
evidence of record does not demonstrate the clinical findings 
reflective of more than moderately severe disablement.  
Specifically, the veteran has had a productive cough for the 
past 10 years, without change and dyspnea on walking 3 blocks 
or half a flight of stairs, but the evidence of record does 
not show that the veteran's bronchitis has resulted in more 
than moderately severe symptoms of persistent cough at 
intervals throughout the day and considerable dyspnea on 
exercise.  

In order for a higher rating to be assigned, the symptoms 
would need to include severe productive cough and dyspnea on 
slight exertion and severe ventilatory impairment shown on 
pulmonary function test.  The Board also finds it pertinent 
that the May 2000 pulmonary function test report indicated 
that the veteran's lung volumes and diffusion capacity were 
within normal limits and that the VA examiner in May 2000 
noted mild worsening in pulmonary function but indicated that 
this was normal for an active smoker.  

As the veteran's service-connected bronchitis is not shown to 
be so severe as to warrant a rating in excess of 30 percent, 
under either the old or new criteria, his claim for increase 
must be denied.  



ORDER

An increased rating for the service-connected chronic 
bronchitis is denied.  



REMAND

Turning to the veteran's claim for an increased rating for 
his service-connected right knee disorder, identified as an 
internal derangement of the right knee, the Board finds, as 
will be explained hereinbelow, that a new examination is 
needed in this case in order to identify and properly rate 
the severity of all the residuals of his service-connected 
right knee disorder.  

The Board notes that the right knee disorder is currently 
rated as 20 percent disabling under Diagnostic Code 5257.  
Diagnostic Code (DC) 5257 provides for disability ratings 
from 10 percent through 30 percent for recurrent subluxation 
or lateral instability.  While this rating provision may be 
sufficient for rating symptoms involving the instability of 
the veteran's right knee, it is not sufficient to address all 
of the symptoms of the veteran's service-connected right knee 
disability. 

A careful review of the medical records reveals that the 
veteran's right knee disorder involves not only instability, 
but also advanced osteoarthritis as shown on his May 1997 VA 
examination report and his January 1999 MRI report.  The 
Board points out that, in the event both instability and 
arthritis affecting the right knee are diagnosed and 
determined to be service connected, the RO should consider 
whether separate evaluations under Diagnostic Codes 5257 and 
5003 are warranted.  See VAOPGCPREC 23-97 (July 1, 1997).  As 
it does not appear that the RO has considered the possibility 
of separate ratings, this case must be remanded.  

In this regard, the Board would point out that separate 
ratings are warranted only in these types of cases where the 
veteran has limitation of motion in his knee to at least meet 
the criteria for a zero-percent rating under Codes 5260 or 
5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 
204-207, and 38 C.F.R. §§  4.45 and 4.59) where there is 
probative evidence showing that the veteran experiences 
painful motion attributable to arthritis.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

The Board notes that without integral medical findings 
regarding all of the symptoms of the veteran's right knee 
disorder, the Board is unable to adequately rate the severity 
of the service-connected disability.  During his new 
evaluation, the veteran should be afforded all tests and 
procedures necessary to evaluate each symptom of his service-
connected right knee disorder under the appropriate rating 
provisions.  

Additionally, the Board notes that, while the December 1998 
VA examination report indicated that functional impairment 
resulting from the veteran's right knee disorder rose by 30 
to 40 percent above baseline during flare-ups, the most 
recent VA examination performed in May 2000 gave no 
indication of the extent to which the impairment from the 
veteran's service-connected disorder increases during flare-
ups.  On remand, the veteran should be afforded a new VA 
orthopedic examination which specifically addresses any 
additional disability during flare-ups.  

The Board notes that veteran's claim of entitlement to an 
increased rating is well grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On remand, during the new 
VA examinations, the examiner should identify clinical 
findings in detail and address the applicability of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of any joint affected by his service-
connected right knee disorder.  Where possible, the examining 
physician should express the degree of disability, including 
any additional disability due to flare-ups, in terms of 
degrees of range of motion loss due to any pain with use, 
weakened movement, excess fatigability or incoordination.  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available that is not in the claims 
folder.  Noted in this regard is the lack of any clinical 
records of treatment for the veteran's right knee problems 
since May 2000.   Accordingly, the RO should aid the veteran 
in obtaining any records of ongoing treatment.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining issues are 
REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
right knee disorder since May 2000.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected right knee disorder.  Any 
necessary special studies, to include X-
rays, should be performed.  The claims 
folder and a copy of this REMAND must be 
made available to the examining physician 
for review, and the examiner's report 
should reflect consideration of the 
pertinent medical history.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings referable to the 
service-connected disability.  
Additionally, the examiner should comment 
on the presence of any right knee 
arthritis and the presence or absence of 
instability in the knees.  It is 
specifically requested that the examiner 
indicate the extent to which the veteran 
has functional impairment in the right 
lower extremity as a result of pain, 
limitation of motion, weakness, excess 
fatigability, or incoordination due to 
service-connected disabilities - 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged sitting or standing, or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  In this regard, the 
examiner should comment as to the 
presence or absence of any: limitation in 
range of motion (with specific 
measurements); instability, weakness or 
decreased strength; fatigue on account of 
the service-connected disability, 
including during prolonged physical 
activity of any sort, or during routine 
activities that are part and parcel of 
his day-to-day experiences; functional 
impairment in the right lower extremity 
as a result of pain attributable to the 
service-connected disability and shown by 
visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of the 
service-connected disability affecting 
the right lower extremity.  For each of 
the above-cited symptoms identified, the 
examiner should comment on the severity 
of the symptom, and its effects on the 
veteran's ability to function in routine 
activities involved in his day-to-day 
living experiences, at his job, during 
prolonged physical activity of any sort, 
and during flare-ups.  To the extent 
possible, functional loss attributable to 
any of the above should be expressed in 
terms of additional degrees of loss of 
motion.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.  

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
corrective action.  

4.  After completion of the foregoing, 
and after the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim 
with consideration of all the evidence of 
record.  Then the RO should consider the 
remaining issue on appeal on the basis of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  The RO should also 
consider rating the veteran's service-
connected right knee disorder under 
separate rating provisions, based on 
provisions for rating instability of the 
knee and arthritis.  If any determination 
remains adverse to the veteran, both he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case and be afforded the 
applicable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


- 2 -


